 

Exhibit 10.1

 



QNB Corp.

15 North Third Street

Quakertown, Pennsylvania 18951

 

May 22, 2012

 

 

Mr. Thomas J. Bisko

9 Clover Lane

Quakertown, Pennsylvania 18951

 

Re: Employment Agreement dated September 2, 1986

 

Dear Mr. Bisko:

 

This will confirm our discussions and understanding regarding your intention to
retire from service as an employee and executive officer of QNB Corp. and its
wholly owned banking subsidiary, QNB Bank, on December 31, 2012. We understand
that you have agreed to continue your service as a director of both QNB Corp.
and QNB Bank following your retirement.

 

As a result of your retirement at the end of 2012, we have mutually agreed that
the “December 31, 2013” date included in Section 2 of your existing employment
agreement, dated September 2, 1986, be revised to read “December 31, 2012,” so
that the term of the employment agreement will coincide with the date of your
retirement. Except as modified by the preceding sentence, the employment
agreement will remain in effect in accordance with its terms until your
retirement date, at which time the employment agreement will terminate.

 

If you are in agreement with the foregoing, please indicate your agreement by
signing the enclosed duplicate copy of this letter and returning it to me at
your convenience.

 

  Very truly yours,   QNB Corp.       /s/ Dennis Helf   Dennis Helf   Chairman
of the Board

 

Accepted and agreed, intending to be

legally bound, this 22nd day of May 2012:

 

 

/s/ Thomas J. Bisko Thomas J. Bisko

 



 

